Case 2:21-cv-02093-FMO-ADS Document 11 Filed 03/25/21 Page 1 of 2 Page ID #:125




 1

 2

 3

 4

 5                                                                               JS-6
 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
10                   CENTRAL DISCTRICT OF CALIFORNIA, WESTERN DIVISION
11

12   Yongquan Hu, an Individual; and Jinghua Ren,          CASE NO.: 2:21-cv-02093-FMO-ADS
     an Individual;
13
                    Plaintiffs,
14                                                        ORDER ON PARTIES’ STIPULATION [9]
     v.                                                   TO REMAND THIS CASE TO STATE
15                                                        SUPERIOR COURT
     Daimler Trucks North America, LLC, a
16   Delaware Limited Liability Company; XPO
     Logistics, LLC, a Delaware Limited Liability         The Honorable Judge Fernando M. Olguin
17   Company; American Alliance Logistics, Inc., a
     California Corporation; Popo Trucking, Inc. a        Superior Court Complaint Filing Date: 3/1/21
18   California Corporation; GC Global Trucking,          Date Case Removed: 3/8/21
     Inc. a California Corporation; Action Logistics,
19   Inc., a California Corporation; Liang Ye, an
     individual; Dong Yang, an individual; Ran Gao,
20   an Individual; and DOES 1 to 50, Inclusive;

21                  Defendants.

22

23

24

25          PLEASE TAKE NOTICE that upon the Court’s review of the Parties’ stipulation to remand

26   this case to California State Superior Court, the Court hereby orders as follows:

27          IT IS ORDERED that the case currently removed to the United States District Court, Central

28   District of California, Western Division bearing Case No. 2:21-cv-02093-FMO-ADS immediately be

                                                1
                   ORDER RE PLAINTIFFS’ MOTION TO REMAND CASE TO STATE COURT
Case 2:21-cv-02093-FMO-ADS Document 11 Filed 03/25/21 Page 2 of 2 Page ID #:126




 1   remanded back to the Los Angeles County Superior Court bearing Case No. 21STCV07830.

 2         IT IS FURTHER ORDERED any and all motions currently pending in the Federal Case

 3   under Case No. 2:21-cv-02093-FMO-ADS shall be considered withdrawn and taken off calendar.

 4         IT IS SO ORDERED

 5

 6   DATED: March 25, 2021

 7

 8                                                   ____________/s/_______________

 9                                                   Honorable Judge Fernando M. Olguin

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                  ORDER RE PLAINTIFFS’ MOTION TO REMAND CASE TO STATE COURT
